                  Case 1:21-cv-00517-SAB Document 5 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   BERTHA CHAVEZ CARLOS,                              Case No. 1:21-cv-00517-SAB

12                    Plaintiff,                        ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13           v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                        SUMMONS
14   COMMISSIONER OF SOCIAL SECURITY,
                                                        (ECF No. 4)
15                    Defendant.

16

17          Bertha Chavez Carlos (“Plaintiff”) filed a complaint on March 29, 2021, along with an

18 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. The Court found that

19 Plaintiff’s application did not demonstrate that she was entitled to proceed in this action without
20 the prepayment of fees and she was ordered to file a long form application. On April 9, 2021,

21 Plaintiff filed a long form application to proceed in forma pauperis. Plaintiff’s application

22 demonstrates entitlement to proceed without prepayment of fees.

23          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

24 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

25 Appellate Hearings Operations and may resume preparation of a certified copy of the

26 administrative record. The Court shall order that the complaint in this action be served and the
27 matter will be stayed once service has been effected on the defendant. Plaintiff is hereby

28 directed to paragraph 1 of the scheduling order to be issued in this action, which directs that the


                                                    1
                 Case 1:21-cv-00517-SAB Document 5 Filed 04/12/21 Page 2 of 2


 1 summons and complaint shall be served within 20 days of the filing of the complaint. Plaintiff

 2 shall promptly file proof of service with the Court upon completion of service.

 3          Accordingly, IT IS HEREBY ORDERED THAT:

 4          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 5          2.      The Clerk of Court is DIRECTED to issue a summons; and

 6          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

 7                  summons, and this order upon the defendant if requested by the plaintiff.

 8
     IT IS SO ORDERED.
 9

10 Dated:        April 9, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
